Case 1:20-cv-25187-KMW Document 21 Entered on FLSD Docket 04/16/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:20-cv-25187-KMW

  DOUG LONGHINI,

           Plaintiff,
  v.

  DORSAN DEVELOPMENTS LIMITED,
  A CANADIAN CORPORATION; CR
  VENTURES, INC.; and JCS TRES
  INVESTMENTS LLC,

            Defendants.
  ______________________________________/

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, DOUG LONGHINI, and Defendants, DORSAN DEVELOPMENTS LIMITED,

  A CANADIAN CORPORATION; CR VENTURES, INC.; and JCS TRES INVESTMENTS LLC,

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), having entered into a Settlement Agreement and

  Release that resolves all claims that were or could have been brought in this action, hereby stipulate

  to the dismissal of this matter with prejudice.

         Dated: April 16th, 2021.


   /s/ Anthony J. Perez                               /s/ Ryan M. Aboud
   ANTHONY J. PEREZ                                   RYAN M. ABOUD
   Florida Bar No.: 535451                            Florida Bar No.: 27366

   GARCIA-MENOCAL & PEREZ, P.L.                       BACKER ABOUD POLIAKOFF &
   4937 S.W. 74th Court, Unit #3                      FOELSTER, LLP.
   Miami, FL 33155                                    400 South Dixie highway, Suite 420
   Telephone: (305) 553- 3464                         Boca Raton, FL 33432
   Facsímile: (305) 553-3031                          Telephone: (561) 361-8535
   Primary Email: ajperezlaw@gmail.com;               Facsimile: (561) 361-3491
   aquezada@lawgmp.com                                Primary Email: raboud@bapflaw.com
   Attorney for Plaintiff                             Attorney for Defendants
Case 1:20-cv-25187-KMW Document 21 Entered on FLSD Docket 04/16/2021 Page 2 of 2

  .




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the

  Court by using the CM/ECF system. I further certify a copy of the foregoing was sent by

  CM/ECF to all counsel of record on this April 16th, 2021.

                                                     Respectfully submitted,

                                                     GARCIA-MENOCAL & PEREZ, P.L.
                                                     Attorneys for Plaintiff
                                                     4937 S.W. 74th Court, No. 3
                                                     Miami, FL 33155
                                                     Telephone: (305) 553-3464
                                                     Facsimile: (305) 553-3031
                                                     Primary E-Mail: ajperez@lawgmp.com
                                                     Secondary E-Mail: bvirues@lawgmp.com
                                                     aquezada@lawgmp.com;
                                                     crodriguez@lawgmp.com;

                                                     By: /s/ Anthony J. Perez____
                                                           ANTHONY J. PEREZ
                                                           Florida Bar No.: 535451
